

EXECUTION COPY 
 


 


 
______________________________________________________________________________
 


 
CREDIT AGREEMENT
 
dated as of
 
December 23, 2005
 


 
among
 


LINCOLN NATIONAL CORPORATION,
as Borrower
 
The BANKS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 


 
___________________
 
$2,300,000,000
 
___________________
 


 
____________________________________________________________________________
 


J.P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners


CITICORP NORTH AMERICA INC.,
as Syndication Agent
______________________________________________________________________________
 



--------------------------------------------------------------------------------


 



TABLE OF CONTENTS1
 
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01. Definitions
1
SECTION 1.02. Accounting Terms and Determinations
8
SECTION 1.03. Types of Borrowings
8
   
ARTICLE II THE CREDITS
8
SECTION 2.01. Loans
8
SECTION 2.02. Notice of Borrowings
8
SECTION 2.03. Notice to Banks; Funding of Loans
9
SECTION 2.04. Evidence of Indebtedness
10
SECTION 2.05. Maturity of Loans
10
SECTION 2.06. Interest Rates
10
SECTION 2.07. Facility Fees
11
SECTION 2.08. Termination or Reduction of Commitments
12
SECTION 2.09. Prepayments
12
SECTION 2.10. General Provisions as to Payments
13
SECTION 2.11. Funding Losses
13
SECTION 2.12. Computation of Interest and Fees
13
   
ARTICLE III CONDITIONS
14
SECTION 3.01. Borrowings
14
SECTION 3.02. Effectiveness
14
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
15
SECTION 4.01. Corporate Existence and Power
15
SECTION 4.02. Corporate and Governmental Authorization; Contravention
15
SECTION 4.03. Binding Effect
16
SECTION 4.04. Financial Information
16
SECTION 4.05. Litigation
17
SECTION 4.06. Compliance with ERISA
17
SECTION 4.07. Taxes
17
SECTION 4.08. Subsidiaries
17
SECTION 4.09. Not an Investment Company
17
SECTION 4.10. Obligations to be Pari Passu
18
SECTION 4.11. No Default
18
SECTION 4.12. Restricted Subsidiaries
18
SECTION 4.13. Environmental Matters
18
SECTION 4.14. Full Disclosure
18

 
 
1    The Table of Contents is not a part of this Agreement.
 
i

--------------------------------------------------------------------------------


 
 

   
ARTICLE V COVENANTS
18
SECTION 5.01. Information
18
SECTION 5.02. Payment of Obligations
21
SECTION 5.03. Conduct of Business and Maintenance of Existence
21
SECTION 5.04. Maintenance of Property; Insurance
21
SECTION 5.05. Compliance with Laws
21
SECTION 5.06. Inspection of Property, Books and Records
21
SECTION 5.07. Minimum Adjusted Consolidated Net Worth
22
SECTION 5.08. Negative Pledge
22
SECTION 5.09. Consolidations, Mergers and Sales of Assets
23
SECTION 5.10. Use of Proceeds
24
SECTION 5.11. Obligations to be Pari Passu
24
   
ARTICLE VI DEFAULTS
24
SECTION 6.01. Events of Default
24
SECTION 6.02. Notice of Default
27
   
ARTICLE VII THE ADMINISTRATIVE AGENT
27
SECTION 7.01. Appointment and Authorization
27
SECTION 7.02. Agent's Fee
27
SECTION 7.03. Agent and Affiliates
27
SECTION 7.04. Action by Agent
27
SECTION 7.05. Consultation with Experts
27
SECTION 7.06. Liability of Agent
27
SECTION 7.07. Indemnification
28
SECTION 7.08. Credit Decision
28
SECTION 7.09. Successor Agent
28
SECTION 7.10. Delegation to Affiliates
29
SECTION 7.11. Lead Arrangers and Other Agents
29
   
ARTICLE VIII CHANGE IN CIRCUMSTANCES
29
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
29
SECTION 8.02. Illegality
29
SECTION 8.03. Increased Cost and Reduced Return
30
SECTION 8.04. Base Rate Loans Substituted for Affected Euro-Dollar Loans
31
SECTION 8.05. Taxes
31
SECTION 8.06. Regulation D Compensation
34
   
ARTICLE IX MISCELLANEOUS
34
SECTION 9.01. Notices
34
SECTION 9.02. No Waivers
35
SECTION 9.03. Expenses; Indemnification; Non-Liability of Banks
35
SECTION 9.04. Sharing of Set-Offs
35
SECTION 9.05. Amendments and Waivers
36
SECTION 9.06. Successors and Assigns
36
SECTION 9.07. Collateral
38

 
 
ii

--------------------------------------------------------------------------------


 
 
SECTION 9.08. New York Law
38
SECTION 9.09. Judicial Proceedings
38
SECTION 9.10. Counterparts; Integration
38
SECTION 9.11. Confidentiality
38
SECTION 9.12. WAIVER OF JURY TRIAL
39
SECTION 9.13. USA PATRIOT Act.
39






iii

--------------------------------------------------------------------------------





Schedule I Commitments
Schedule II List of Restricted Subsidiaries


EXHIBIT A Form of Note
EXHIBIT B  Opinion of Dennis L. Schoff, Esq., General Counsel of the Company
EXHIBIT C Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York
Counsel to JPMCB
EXHIBIT D Form of Assignment and Assumption







 

iv

--------------------------------------------------------------------------------



 




CREDIT AGREEMENT dated as of December 23, 2005 among LINCOLN NATIONAL
CORPORATION, the BANKS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
The Company (as hereinafter defined) has requested the Banks (as so defined)
extend credit to it in an aggregate principal amount not exceeding
$2,300,000,000. The Banks are prepared to extend such credit upon the terms and
conditions hereof, and, accordingly, the parties hereto hereby agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:
 
"Adjusted Consolidated Net Worth" means, at any date, the sum of (a) the
consolidated shareholders' equity of the Company and its Consolidated
Subsidiaries, plus (b) an amount equal to 50% of the aggregate stated redemption
price of the Redeemable Preferred Securities outstanding on such date; provided
that the amount of accumulated other comprehensive income (or loss), as shown on
the relevant consolidated balance sheet of the Company, shall be excluded from
"Adjusted Consolidated Net Worth".
 
"Administrative Agent" means JPMCB, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.
 
"Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.
 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
"Applicable Lending Office" means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office by notice to the Company and the
Administrative Agent.
 
"Applicable Margin" means 0.23%.
 
 
 

--------------------------------------------------------------------------------


 
"Assignee" has the meaning set forth in Section 9.06(c).
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of Exhibit
D or any other form approved by the Administrative Agent.
 
"Bank" means each Person listed on Schedule I and each other Person that shall
become a party hereto as an assignee Bank pursuant to Section 9.06 (other than
any such Person that ceases to be a Bank by means of assignment pursuant to
Section 9.06), together with its successors.
 
"Base Rate" means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.
 
"Base Rate Loan" means a Loan to be made by a Bank pursuant to Section 2.01 as a
Base Rate Loan in accordance with the applicable Notice of Borrowing or Article
VIII.
 
"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
"Borrowing" has the meaning set forth in Section 1.03.
 
"Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
"Commitment" means, with respect to each Bank, the amount set forth opposite the
name of such Bank on Schedule I hereto (or in the Assignment and Assumption
pursuant to which such Bank shall have assumed its Commitment), as such amount
may be reduced from time to time pursuant to Section 2.08.
 
"Commitment Termination Date" means December 22, 2006 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
"Company" means Lincoln National Corporation, an Indiana corporation, and its
successors.
 
"Company's 2004 Form 10-K" means the Company's annual report on Form 10-K for
2004, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended.
 
"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
 
Credit Agreement

- 2 -

--------------------------------------------------------------------------------


 
 
"Debt" of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, (v) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument, (vi)
all Debt of others secured by a Lien on any asset of such Person, whether or not
such Debt is assumed by such Person, and (vii) all Debt of others Guaranteed by
such Person (it being understood that the definition of "Debt" does not include
any obligations of such Person (i) to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities (or other property) or (ii) to return collateral consisting
of securities arising out of or in connection with the loan of the same or
substantially similar securities).
 
"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
"Derivative Financial Products" of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.
 
"Dollars" and the sign "$" means lawful money in the United States of America.
 
"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
"Effective Date" means the date this Agreement becomes effective in accordance
with Section 3.02.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
 
 
 
Credit Agreement

- 3 -

--------------------------------------------------------------------------------


"ERISA Group" means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
"Euro-Dollar Business Day" means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
"Euro-Dollar Loan" means a Loan to be made by a Bank pursuant to Section 2.01 as
a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.
 
"Euro-Dollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
"Eurocurrency liabilities" (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).
 
"Event of Default" has the meaning set forth in Section 6.01.
 
"FASB" means the Financial Accounting Standards Board or any entity or body
succeeding to any or all of its functions.
 
"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day (as provided in clause (i)), the
Federal Funds Rate for such day shall be the average rate quoted to the Person
serving as Administrative Agent on such day on such transactions as determined
by the Administrative Agent.
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term "Guarantee" shall not include endorsements for
collection or deposit in the ordinary course of business. The term "Guarantee"
used as a verb has a corresponding meaning.
 
 
 
Credit Agreement

- 4 -

--------------------------------------------------------------------------------


 
"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
"Insurance Subsidiary" means any Restricted Subsidiary which is subject to the
regulation of, and is required to file statements with, any governmental body,
agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.
 
"Interest Period" means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one week or one, two, three
or six months thereafter, as the Company may elect in the applicable Notice of
Borrowing; provided that (a) any Interest Period which would otherwise end on a
day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Euro-Dollar Business Day; (b) any Interest Period which begins on
the last Euro-Dollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c) below, end on the last
Euro-Dollar Business Day of a calendar month; and (c) any Interest Period which
begins before the Commitment Termination Date and would otherwise end after the
Commitment Termination Date shall end on the Commitment Termination Date.
 
"Investment" means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
 
"Jefferson-Pilot Acquisition" means the acquisition by the Company or any of its
Subsidiaries of Jefferson-Pilot Corporation by way of merger of Jefferson-Pilot
Corporation with and into a wholly-owned Subsidiary of the Company.
 
"JPMCB" means JPMorgan Chase Bank, N.A.
 
"LIBO Rate" has the meaning set forth in Section 2.06(b).
 
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
 
"Loan" means a Base Rate Loan or a Euro-Dollar Loan and "Loans" means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
 
 
Credit Agreement

- 5 -

--------------------------------------------------------------------------------


 
 
"Material Plan" means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
 
"Net Cash Proceeds" means, with respect to any issuance of capital stock or
issuance or incurrence of Debt by the Company or any of its Subsidiaries, the
aggregate amount of all cash received by the Company and its Subsidiaries in
respect thereof net of any commissions and other fees and expenses paid by the
Company or any of its Subsidiaries in connection therewith.
 
"Newly Acquired Subsidiary" means any Subsidiary that is not a Subsidiary on the
date hereof but that becomes a Subsidiary after the date hereof, but only during
the 180 days after the first date on which such Subsidiary became a Subsidiary.
 
"Notes" means a promissory note or notes of the Company, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Company to repay the
Loans made to it hereunder, and "Note" means any one of such promissory notes
issued hereunder.
 
"Notice of Borrowing" has the meaning set forth in Section 2.02.
 
"Parent" means, with respect to any Bank, any Person controlling such Bank.
 
"Participant" has the meaning set forth in Section 9.06(b).
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
 
 
Credit Agreement

- 6 -

--------------------------------------------------------------------------------


 
 
"Prime Rate" means the rate of interest publicly announced from time to time by
JPMCB as its prime rate as in effect at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
 
"Quarterly Dates" means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.
 
"Redeemable Preferred Securities" means the securities described on the balance
sheet contained in the Company's 2004 Form 10-K as "Company-obligated
mandatorily redeemable preferred securities of subsidiary trusts holding solely
junior subordinated debentures" and all equivalent securities, however
described.
 
"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.
 
"Required Banks" means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans.
 
"Restricted Subsidiary" means, as of any date, a Subsidiary which meets the
definitional requirements of a "significant subsidiary", as such term is defined
in the rules set forth in Regulation S-X under the Securities Exchange Act of
1934, as amended (applying the tests set forth in such rules with reference to
the consolidated balance sheets and related consolidated statements of income of
the Company and its Consolidated Subsidiaries as of the last day of its most
recently completed fiscal quarter and for the twelve-month period then ended).
 
"Revolving Credit Period" means the period from and including the Effective Date
to but excluding the Commitment Termination Date.
 
"S&P" means Standard and Poor's Ratings Services.
 
"Subsidiary" means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
 
"Type" when used in reference to any Loan refers to whether the Loan is a Base
Rate Loan or a Euro-Dollar Loan.
 
"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
 
Credit Agreement

- 7 -

--------------------------------------------------------------------------------


 
SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company's independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Banks; provided
that if the Company notifies the Administrative Agent that the Company wishes to
amend any covenant in Article V to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Banks wish to
amend Article V for such purpose), then the Company's compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Banks.
 
SECTION 1.03. Types of Borrowings. The term "Borrowing" denotes the aggregation
of Loans of one or more Banks to be made to the Company pursuant to Article II
on a single date and for a single Interest Period. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a "Euro-Dollar Borrowing" is a Borrowing comprised of
Euro-Dollar Loans).
 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01. Loans. During the Revolving Credit Period each Bank severally
agrees, on the terms and conditions set forth in this Agreement, to lend funds
in Dollars to the Company pursuant to this Section from time to time in amounts
such that the aggregate principal amount of Loans by such Bank at any one time
outstanding shall not exceed the amount of its Commitment. Each Borrowing under
this Section shall be in an aggregate principal amount of $25,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount of the unused Commitments) and shall be made from the several
Banks ratably in proportion to their respective Commitments. Within the
foregoing limits, the Company may borrow under this Section, repay, or to the
extent permitted by Section 2.09, prepay Loans and reborrow at any time during
the Revolving Credit Period under this Section.
 
SECTION 2.02. Notice of Borrowings. The Company shall give the Administrative
Agent notice (a "Notice of Borrowing") not later than 11:00 a.m. (New York City
time) on (x) the date of each Base Rate Borrowing and (y) the third Euro-Dollar
Business Day before each Euro-Dollar Borrowing, specifying:
 
(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
 
 
Credit Agreement

- 8 -

--------------------------------------------------------------------------------


 
(b) the aggregate amount (in Dollars) of such Borrowing,
 
(c) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and
 
(d) in the case of a Euro-Dollar Rate Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
 
SECTION 2.03. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank's share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Company.
 
(b) Not later than 12:00 noon (New York City time) (or 1:00 p.m. (New York City
time) in the case of any Base Rate Borrowing) on the date of each Borrowing,
each Bank participating therein shall (except as provided in subsection (c) of
this Section) make available its share of such Borrowing, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied, the Administrative Agent will make the funds so received from
the Banks available to the Company at the Administrative Agent's aforesaid
address.
 
(c) If any Bank makes a new Loan hereunder on a day on which the Company is to
repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b) of this Section, or remitted by the Company
to the Administrative Agent as provided in Section 2.10, as the case may be.
 
(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank's share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in
reliance upon such assumption, make available to the Company on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Administrative Agent, such Bank and the Company
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Company, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank's
Loan included in such Borrowing for purposes of this Agreement.
 
 
Credit Agreement

- 9 -

--------------------------------------------------------------------------------


 
SECTION 2.04. Evidence of Indebtedness. (a) Each Bank shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Company to such Bank resulting from each Loan made by such Bank, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder, and setting forth the Commitments of the Banks.
 
(b) The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Bank hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Banks and
each Bank's share thereof.
 
(c) The entries made in the records maintained pursuant to subsection (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Bank or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.
 
(d) Any Bank may request that the Loans of such Bank to the Company be evidenced
by a single Note, in substantially the form of Exhibit A hereto with appropriate
modifications to reflect the fact that it evidences solely Loans of the relevant
Type, payable by the Company to the order of such Bank for the account of its
Applicable Lending Office. In such event, the Company shall prepare, execute and
deliver to such Bank a Note payable to such Bank (or, if requested by such Bank,
to such Bank and its registered assigns). Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.06) be represented by one or more Notes in such form
payable to the payee named therein (or, if such Note is a registered note, to
such payee and its registered assigns).
 
SECTION 2.05. Maturity of Loans. Each Loan shall mature, and the Company hereby
unconditionally promises to pay the unpaid principal of each Loan (together with
accrued interest thereon) on the Commitment Termination Date.
 
SECTION 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall accrue and be payable quarterly in arrears on each
Quarterly Date and on the date of termination of the Commitments in their
entirety (and, if later, the date the Loans shall be paid in full). Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.
 
(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Applicable Margin plus the applicable LIBO Rate. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.
 
 
Credit Agreement

- 10 -

--------------------------------------------------------------------------------


 
 
The "LIBO Rate" applicable to any Interest Period means the rate appearing on
Page 3750 of the Telerate Service (or any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent for purposes of providing quotations
of interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period, as the rate for the offering of
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the LIBO Rate
for such Interest Period shall be the rate at which U.S. Dollar deposits of
$10,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Person serving as Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 A.M. (London time), two Euro-Dollar Business Days before the first day of
such Interest Period.
 
(c) Any overdue principal of any Euro-Dollar Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof was due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Applicable Margin plus the average (rounded upward, if necessary,
to the next higher 1/16 of 1%) of the respective rates per annum (as of the date
of determination) at which one-day (or, if such amount due remains unpaid more
than three Euro-Dollar Business Days, then for such other period of time not
longer than six months as the Administrative Agent may select) deposits in
Dollars in an amount approximately equal to such overdue payment due to the
Person serving as the Administrative Agent are offered to such Person in the
London interbank market for the applicable period determined as provided above
(or, if the circumstances described in clause (a) or (b) of Section 8.01 shall
exist, at a rate per annum equal to the sum of 2% plus the Base Rate for such
day). Any overdue interest on any Euro-Dollar Loan shall bear interest, payable
on demand, for each day from and including the date payment thereof is due to
but excluding the date of actual payment, at a rate per annum equal to the sum
of 2% plus the Base Rate for such day.
 
(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Company and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
 
SECTION 2.07. Facility Fees. The Company agrees to pay to the Administrative
Agent for account of each Bank a facility fee, which shall accrue at a rate per
annum of 0.02%, (i) prior to the termination of such Bank's Commitment, on the
daily amount of the Commitment of such Bank (whether used or unused) during the
period from and including the Effective Date to but excluding the date that the
Commitments terminate and (ii) if such Bank continues to have any outstanding
Loans after its Commitment terminates, on the daily amount of such Bank's
outstanding Loans from and including the date its Commitment terminates to but
excluding the date such Bank ceases to have any outstanding Loans. Accrued
facility fees shall be payable on each Quarterly Date and on the earlier of the
date the Commitments terminate and the Commitment Termination Date, commencing
on the first such date after the Effective Date; provided that any facility fee
accruing after such earlier date shall be payable on demand. Facility fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
 
Credit Agreement

- 11 -

--------------------------------------------------------------------------------


 
 
SECTION 2.08. Termination or Reduction of Commitments. (a) Scheduled
Termination. Unless previously terminated, the Commitments shall terminate on
the Commitment Termination Date.
 
(b) Voluntary Termination or Reduction. The Company may, upon at least three
Domestic Business Days' notice to the Administrative Agent, terminate at any
time, or proportionately and permanently reduce from time to time by an
aggregate amount of $10,000,000 or any larger multiple of $5,000,000, the
aggregate amount of the Commitments in excess of the aggregate outstanding
principal amount of the Loans, provided that, after giving effect to such
termination or any such reduction, (i) the aggregate principal amount of the
Loans then outstanding shall not exceed the aggregate amount of the Commitments
and (ii) the aggregate principal amount of Loans of each Bank then outstanding
shall not exceed the Commitment of such Bank. Upon receipt of such a notice, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank's ratable share of such reduction (if such notice is a notice of
reduction) and such notice shall not thereafter be revocable by the Company.
 
(c) Mandatory Reduction. Upon the date on which any capital stock, Debt or
hybrid securities shall be issued or incurred by the Company or any of its
Subsidiaries (excluding any commercial paper issued by the Company), the
Commitments shall be permanently reduced in an amount equal to 100% of the Net
Cash Proceeds thereof and any such reduction of the Commitments shall be
accompanied by prepayment of the Loans to the extent, if any, that the aggregate
principal amount of the Loans exceed the aggregate amount of the Commitments as
so reduced.
 
SECTION 2.09. Prepayments. (a) Optional Prepayments. The Company may, upon at
least (i) in the case of any Base Rate Borrowing, one Domestic Business Day's
notice and (ii) in the case of any Euro-Dollar Borrowing, five Domestic Business
Day's notice to the Administrative Agent, prepay any Borrowing in whole at any
time, or from time to time in part in amounts aggregating $5,000,000 or any
larger multiple of $1,000,000, by paying the principal amount to be prepaid,
together with accrued interest thereon to the date of prepayment and, in the
case of any Euro-Dollar Borrowing, all losses and expenses (if any) relating
thereto which are (i) determined pursuant to Section 2.11 and (ii) notified to
the Company by the relevant Bank at least one Domestic Business Day prior to the
date of such prepayment, provided that the failure of any Bank to so notify the
Company of the amount of any such loss or expense shall not relieve the Company
of its obligation to pay the same. Each such optional prepayment shall be
applied to prepay ratably the Loans included in such Borrowing. Upon receipt of
a notice of prepayment pursuant to this Section, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank's ratable
share (if any) of such prepayment and such notice shall not thereafter be
revocable by the Company.
 
(b) Mandatory Prepayments. The Loans shall be prepaid at the times and in the
amounts to the extent required by Section 2.08(c). Each such prepayment shall be
applied to prepay ratably the Loans and shall be accompanied by accrued interest
to the date of such prepayment on the principal amount prepaid.
 
 
 
Credit Agreement

- 12 -

--------------------------------------------------------------------------------


 
SECTION 2.10. General Provisions as to Payments. (a) The Company shall make each
payment of principal of, and interest on, the Loans and of fees hereunder, not
later than 1:00 p.m. (New York City time) on the date when due, in Federal or
other funds immediately available in New York City, to the Administrative Agent
at its address referred to in Section 9.01, without set-off or counterclaim. The
Administrative Agent will promptly distribute to each Bank its ratable share (if
any) of each such payment received by the Administrative Agent for the account
of the Banks. Whenever any payment of principal of, or interest on, the Base
Rate Loans or of fees shall be due on a day which is not a Domestic Business
Day, the date for payment thereof shall be extended to the next succeeding
Domestic Business Day. Whenever any payment of principal of, or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day.
 
(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to any Bank hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Company shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.
 
SECTION 2.11. Funding Losses. If the Company makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article VI or VIII or otherwise) on
any day other than the last day of the Interest Period applicable thereto, or
the end of an applicable period fixed pursuant to Section 2.06(b), or if the
Company fails to borrow any Euro-Dollar Loans after notice has been given to any
Bank in accordance with Section 2.03(a), the Company shall reimburse each Bank
within 15 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to the Company a certificate as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error.
 
SECTION 2.12. Computation of Interest and Fees. Interest based on the Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
 
Credit Agreement

- 13 -

--------------------------------------------------------------------------------


 
 
ARTICLE III
 
CONDITIONS
 
SECTION 3.01. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02;
 
(b) the fact that, immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;
 
(c) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing; and
 
(d) the fact that the representations and warranties of the Company contained in
this Agreement (other than the representations and warranties set forth in
Sections 4.04(e) and 4.05 as to any matter which has theretofore been disclosed
in writing by the Company to the Banks) shall be true on and as of the date of
such Borrowing (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), provided
that the exception in the first parenthetical phrase in this clause shall not
apply in the case of a Borrowing on the Effective Date or with respect to the
certificate under clause (e) of Section 3.02.
 
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.
 
SECTION 3.02. Effectiveness. This Agreement shall become effective on the first
date that all of the following conditions shall have been satisfied (or waived
in accordance with Section 9.05):
 
(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the Persons listed on the signature pages hereto (or, in the case of any Bank as
to which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex or other
written confirmation from such Bank of execution and delivery of a counterpart
hereof by such Bank);
 
(b) receipt by the Administrative Agent, for each Bank that has requested a Note
to evidence the Loans of such Bank, of a duly executed Note, dated the Effective
Date complying with the provisions of Section 2.04;
 
(c) receipt by the Administrative Agent of an opinion of Dennis L. Schoff, Esq.,
General Counsel of the Company, substantially in the form of Exhibit B hereto;
 
 
Credit Agreement

- 14 -

--------------------------------------------------------------------------------


 
 
(d) receipt by the Administrative Agent of an opinion of Milbank, Tweed, Hadley
& McCloy LLP, special New York counsel to JPMCB, substantially in the form of
Exhibit C hereto;
 
(e) receipt by the Administrative Agent of a certificate, dated the Effective
Date and signed by a senior financial officer of the Company, certifying as to
the matters set forth in clauses (c) and (d) of Section 3.01;
 
(f) receipt by the Administrative Agent of a copy of the resolutions of the
Board of Directors of the Company, in form and substance satisfactory to the
Administrative Agent, authorizing the execution, delivery and performance of
this Agreement and the Notes;
 
(g) receipt by the Administrative Agent of all documents, opinions and
instruments as it may reasonably request relating to the existence of the
Company, the corporate authority for and the validity and enforceability of this
Agreement and the Notes, and any other matters related hereto, all in form and
substance satisfactory to the Administrative Agent; and
 
(h) receipt by the Administrative Agent of evidence as to payment of all fees
required to be paid, and all expenses required to be paid or reimbursed for
which invoices have been presented (including, without limitation, fees and
disbursements of counsel to JPMCB), in connection with this Agreement on or
before the Effective Date;
 
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
3:00 p.m. (New York City time) December 23, 2005 or such later date as may be
agreed in writing by the Company and all of the Banks. The Administrative Agent
shall promptly notify the Company and the Banks of the Effective Date, and such
notice shall be conclusive and binding on all parties hereto.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants that:
 
SECTION 4.01. Corporate Existence and Power. The Company is a corporation duly
incorporated and validly existing under the laws of the State of Indiana, and
has all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
SECTION 4.02. Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by the Company of this Agreement and the
Notes to which it is a party are within the Company's corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the articles of incorporation or by-laws of the Company or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any of its Restricted Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Restricted Subsidiaries.
 
 
Credit Agreement

- 15 -

--------------------------------------------------------------------------------


 
SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Company and the Notes of the Company, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Company, in each case enforceable in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors' rights generally and by general principles of
equity.
 
SECTION 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2004 and the
related consolidated statements of income, cash flows and shareholders' equity
for the fiscal year then ended, reported on by Ernst & Young LLP and set forth
in the Company's 2004 Form 10-K, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and changes in financial
position for such fiscal year.
 
(b) The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of September 30, 2005 and the related unaudited
consolidated statements of income, cash flows and shareholders' equity for the
nine months then ended, set forth in the Company's quarterly report for the
fiscal quarter ended September 30, 2005 as filed with the Securities and
Exchange Commission on Form l0-Q, a copy of which has been delivered to the
Administrative Agent on behalf of each of the Banks, fairly present, in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Company and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
changes in financial position for such nine month period (subject to normal
year-end adjustments).
 
(c) A copy of a duly completed and signed Annual Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the year ended
December 31, 2004 has been delivered to the Administrative Agent on behalf of
each of the Banks and fairly presents, in accordance with statutory accounting
principles, the information contained therein.
 
(d) A copy of a duly completed and signed Quarterly Statement or other similar
report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the quarter
ended September 30, 2005 has been delivered to the Administrative Agent on
behalf of each of the Banks and fairly presents, in accordance with statutory
accounting principles, the information contained therein.
 
 
Credit Agreement

- 16 -

--------------------------------------------------------------------------------


 
(e) Since December 31, 2004 and as of the Effective Date, there has been no
material adverse change in the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 4.05. Litigation. As of the Effective Date, there is no action, suit or
proceeding pending against, or to the knowledge of the Company threatened
against, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official (a) in which there is a reasonable
possibility of an adverse decision in an amount in excess of $100,000,000
(exclusive of reserves and insurance recoveries relating thereto) which could
materially adversely affect the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, or (b) which in any manner draws into
question the validity or enforceability of this Agreement or the Notes.
 
SECTION 4.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan, (ii)
failed to make any contribution or payment to any Plan or Multiemployer Plan or
in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.
 
SECTION 4.07. Taxes. United States Federal income tax returns of the Company and
its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 1995. The Company and its Subsidiaries have filed all income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or, except for any
such taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been made, pursuant to any assessment received
by the Company or any Subsidiary. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of taxes are, in the
opinion of the Company, adequate.
 
SECTION 4.08. Subsidiaries. Each of the Company's Restricted Subsidiaries is a
corporation duly incorporated, validly existing and (except where such concept
is not applicable) in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 
SECTION 4.09. Not an Investment Company. The Company is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.
 
 
 
Credit Agreement

- 17 -

--------------------------------------------------------------------------------


 
SECTION 4.10. Obligations to be Pari Passu. The Company's obligations under this
Agreement and the Notes to which it is a party rank pari passu as to priority of
payment and in all other respects with all other unsecured and unsubordinated
Debt of the Company.
 
SECTION 4.11. No Default. No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Restricted Subsidiary is a
party or by which either the Company or any Restricted Subsidiary or any of
their respective assets is bound.
 
SECTION 4.12. Restricted Subsidiaries. Set forth as Schedule II hereto is a
true, correct and complete list of each Restricted Subsidiary as of the date
hereof.
 
SECTION 4.13. Environmental Matters. The Company has reasonably concluded that
Environmental Laws are unlikely to have a material adverse effect on the
business, consolidated financial condition, consolidated results of operations
or prospects of the Company and its Consolidated Subsidiaries, considered as a
whole.
 
SECTION 4.14. Full Disclosure. All written information heretofore furnished by
the Company to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified. To the best of its
knowledge, the Company has disclosed to the Banks in writing any and all facts
which materially and adversely affect or may materially and adversely affect (to
the extent the Company can now reasonably foresee) the business, consolidated
financial condition or consolidated results of operations of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of the Company to
perform its obligations under this Agreement or the Notes to which it is a
party.
 
ARTICLE V
 
COVENANTS
 
The Company agrees that, so long as any Bank has any Commitment hereunder or any
amount payable under any Loan remains unpaid:
 
SECTION 5.01. Information. The Company will deliver to each of the Banks:
 
(a) within 90 days after the end of each fiscal year of the Company, if and only
to the extent not duplicative of information otherwise provided pursuant to
clause (i) below, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and shareholders' equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by Ernst & Young LLP or other independent public
accountants of nationally recognized standing;
 
 
Credit Agreement

- 18 -

--------------------------------------------------------------------------------


 
(b) within 60 days after the end of each of the first three quarters of each
fiscal year of the Company, if and only to the extent not duplicative of
information otherwise provided pursuant to clause (i) below, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income, cash flows and
shareholders' equity for such quarter and for the portion of the Company's
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company's previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency with the most recent audited consolidated
financial statements of the Company and its Consolidated Subsidiaries delivered
to the Banks (except for changes concurred in by the Company's independent
public accountants) by the chief financial officer or the chief accounting
officer of the Company;
 
(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above (whether delivered as provided therein
or pursuant to clause (i) below), a certificate of the chief financial officer
or the chief accounting officer of the Company (i) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Sections 5.07, 5.08 and 5.09 on the date of
such financial statements and (ii) stating that such chief financial officer or
chief accounting officer, as the case may be, has no knowledge of any Default
existing on the date of such certificate or, if such chief financial officer or
chief accounting officer has knowledge of the existence on such date of any
Default, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;
 
(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above (whether delivered as provided therein or
pursuant to clause (i) below), a statement of the firm of independent public
accountants which reported on such statements (i) as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer's certificate delivered simultaneously therewith pursuant to clause (c)
above;
 
(e) within 120 days after the end of each fiscal year of each Insurance
Subsidiary, a copy of a duly completed and signed Annual Statement (or any
successor form thereto) required to be filed by such Insurance Subsidiary with
the governmental body, agency or official which regulates insurance companies in
the jurisdiction in which such Insurance Subsidiary is domiciled, in the form
submitted to such governmental body, agency or official;
 
 
 
Credit Agreement

- 19 -

--------------------------------------------------------------------------------


 
(f) within 60 days after the end of each of the first three fiscal quarters of
each Insurance Subsidiary, a copy of a duly completed and signed Quarterly
Statement (or any successor form thereto) required to be filed by such Insurance
Subsidiary with the governmental body, agency or official which regulates
insurance companies in the jurisdiction in which such Insurance Subsidiary is
domiciled, in the form submitted to such governmental body, agency or official;
 
(g) forthwith upon learning of the occurrence of any Default, a certificate of
the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;
 
(h) promptly upon the mailing thereof to the shareholders of the Company
generally, if and only to the extent not duplicative of information otherwise
provided pursuant to clause (i) below, copies of all financial statements,
reports and proxy statements so mailed;
 
(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Company shall have filed with the Securities and Exchange Commission;
 
(j) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice; (iv)
applies for a waiver of the minimum funding standard under Section 412 of the
Code, a copy of such application; (v) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take;
 
 
 
Credit Agreement

- 20 -

--------------------------------------------------------------------------------


 
(k) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
 
(l) from time to time such additional information regarding the financial
position or business of the Company as the Administrative Agent, at the request
of any Bank, may reasonably request.
 
SECTION 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities, including,
without limitation, tax liabilities, except where the same may be contested in
good faith by appropriate proceedings, and will maintain, and will cause each
Restricted Subsidiary to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.
 
SECTION 5.03. Conduct of Business and Maintenance of Existence. The Company will
continue, and will cause each Restricted Subsidiary to continue, to engage in
business of the same general type as conducted by the Company and its Restricted
Subsidiaries, taken as a whole, on the date hereof and will preserve, renew and
keep in full force and effect, and will cause each Restricted Subsidiary to
preserve, renew and keep in full force and effect, their respective corporate
existence and their respective rights, privileges, licenses and franchises
which, in the judgment of the Board of Directors of the Company, are necessary
or desirable in the normal conduct of business.
 
SECTION 5.04. Maintenance of Property; Insurance. (a) The Company will keep, and
will cause each Restricted Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.
 
(b) The Company will maintain, and will cause each of its Restricted
Subsidiaries to maintain (either in the name of the Company or in such
Subsidiary's own name) with financially sound and responsible insurance
companies, insurance on all their respective properties and against at least
such risks, in each case in at least such amounts (and with such risk
retentions) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; and the Company
will furnish to the Banks, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.
 
SECTION 5.05. Compliance with Laws. The Company will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.
 
SECTION 5.06. Inspection of Property, Books and Records. The Company will keep,
and will cause each Restricted Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities; and, subject in all
cases to Section 9.11, will permit, and will cause each Restricted Subsidiary to
permit, representatives of any Bank to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees, actuaries and independent public
accountants, all upon reasonable notice, at such reasonable times during
ordinary business hours and as often as may reasonably be desired; provided that
neither the Company nor any of its Subsidiaries shall be required to disclose
any information subject to its attorney-client privilege.
 
 
Credit Agreement

- 21 -

--------------------------------------------------------------------------------


 
SECTION 5.07. Minimum Adjusted Consolidated Net Worth. The Company will not
permit Adjusted Consolidated Net Worth to be less than (a) at any time prior to
the consummation of the Jefferson-Pilot Acquisition and the delivery of the
estimate contemplated in the last sentence of this Section, $4,082,000,000, (b)
from and after the delivery of such estimate to but not including the last day
of the first fiscal quarter ending after the consummation of the Jefferson-Pilot
Acquisition, an amount equal to 70% of Estimated Adjusted Consolidated Net Worth
(as defined below) and (c) at any time thereafter, an amount equal to 70% of
Adjusted Consolidated Net Worth determined as of the end of the fiscal quarter
or fiscal year, as applicable, of the Company ended immediately after the
consummation of the Jefferson-Pilot Acquisition. Promptly but not later than 45
days following the consummation of the Jefferson-Pilot Acquisition, the Company
shall furnish to the Administrative Agent a written estimate of the Adjusted
Consolidated Net Worth, determined as of the end of the most recently completed
fiscal quarter or fiscal year of the Company for which consolidated financial
statements of the Company are then available and adjusted to give pro forma
effect to the Jefferson-Pilot Acquisition ("Estimated Adjusted Consolidated Net
Worth") (and the Administrative Agent shall promptly furnish a copy thereof to
the Banks).
 
SECTION 5.08. Negative Pledge. Neither the Company nor any Restricted Subsidiary
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:
 
(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
$15,000,000;
 
(b) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary and not created in contemplation or as a result of such
event;
 
(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;
 
(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or another Restricted Subsidiary
and not created in contemplation or as a result of such event;
 
(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or another Restricted Subsidiary and not created in contemplation or as
a result of such acquisition;
 
 
 
Credit Agreement

- 22 -

--------------------------------------------------------------------------------


 
(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased beyond the then outstanding
principal amount thereof and is not secured by any additional assets;
 
(g) Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt, (ii) do not secure any obligation in an
amount exceeding $10,000,000 and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;
 
(h) Liens created by any Restricted Subsidiary as security for Debt owing to the
Company;
 
(i) Liens created by the Company as security for Debt owing to Subsidiaries, but
only if the only security for such Debt consists of Investments acquired by the
Company solely from the proceeds of such Debt;
 
(j) Liens on cash and cash equivalents securing Derivative Financial Products,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;
 
(k) in addition to the Liens permitted by clauses (a) through (j), inclusive,
and (1) and (m) of this Section, a Lien on any asset securing Debt of the
Company or any Restricted Subsidiary, in an aggregate outstanding principal
amount at no time exceeding $10,000,000;
 
(1) in addition to the Liens permitted by clauses (a) through (k), (m) and (n)
of this Section, any Lien on real property leased by the Company or any
Restricted Subsidiary pursuant to a capital lease (which capital lease was
entered into in connection with a sale leaseback transaction whereby the Company
or such Restricted Subsidiary, as the case may be, was the seller) securing Debt
of the Company or such Restricted Subsidiary, as the case may be, in an
aggregate outstanding principal amount at no time exceeding $50,000,000;
 
(m) Liens in favor of UNUM Life Insurance Company or First UNUM Life Insurance
Company on up to $4,500,000,000 of assets transferred to Subsidiaries in
connection with the purchase by such Subsidiaries of the tax sheltered annuity
business of UNUM Life Insurance Company and First UNUM Life Insurance Company;
and
 
(n) Liens on cash and other property as security for the reimbursement and other
obligations in respect of letters of credit issued for account of the Company or
any of its Subsidiaries under the Fourth Amended and Restated Letter of Credit
and Reimbursement Agreement dated as of December 10, 2004 (as amended and in
effect from time to time) or any successor agreement thereto.
 
 
Credit Agreement

- 23 -

--------------------------------------------------------------------------------


 
 
SECTION 5.09. Consolidations, Mergers and Sales of Assets. The Company will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (A) the
Company is the corporation surviving such merger and (B) immediately after
giving effect to such merger, no Default shall have occurred and be continuing.
 
SECTION 5.10. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Company solely for purposes of (a) paying the cash
portion of the consideration payable by the Company or any of its Subsidiaries
in connection with the Jefferson-Pilot Acquisition and (b) repurchasing up to
$500,000,000 of the Company’s common stock. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any "margin stock" within the meaning of
Regulations T, U and X.
 
SECTION 5.11. Obligations to be Pari Passu. The Company's obligations under this
Agreement and the Notes to which it is a party will rank at all times pari passu
as to priority of payment and in all other respects with all other unsecured and
unsubordinated Debt of the Company with the exception of those obligations that
are mandatorily preferred by law and not by contract.
 
 
ARTICLE VI
 
DEFAULTS
 
SECTION 6.01. Events of Default. If one or more of the following events ("Events
of Default") shall have occurred and be continuing:
 
(a) (x) the Company shall fail to pay when due any principal of any Loan and or
(y) the Company shall fail to pay when due any interest on any Loan or any fees
or any other amounts payable hereunder and such failure under this clause (y)
shall continue for four Domestic Business Days;
 
(b) the Company shall fail to observe or perform any covenant contained in
Sections 5.07 through 5.11, inclusive;
 
(c) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Company by
the Administrative Agent at the request of any Bank;
 
(d) any representation, warranty, certification or statement made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);
 
 
 
Credit Agreement

- 24 -

--------------------------------------------------------------------------------


 
(e) the Company or any Subsidiary (other than a Newly Acquired Subsidiary) shall
fail to make any payment in respect of any Debt (other than the Notes and any
Debt solely of a Newly Acquired Subsidiary existing at the time such Person
becomes a Subsidiary and not created in contemplation of such event ("Newly
Acquired Subsidiary Debt")) having a principal amount then outstanding of not
less than $25,000,000 when due and such failure shall continue beyond any
applicable grace period or the Company or any Subsidiary (other than a Newly
Acquired Subsidiary) shall fail to make any payment in an amount at least equal
to $25,000,000 in respect of any Derivative Financial Product when due and such
failure shall continue beyond any applicable grace period;
 
(f) any event or condition shall occur which results in the acceleration of the
maturity of any Debt (other than the Notes and Newly Acquired Subsidiary Debt)
having a principal or face amount then outstanding of not less than $25,000,000
of the Company or any Subsidiary or enables (or, with the giving of notice or
lapse of time or both, would enable) the holder of such Debt or any Person
acting on such holder's behalf to accelerate the maturity thereof;
 
(g) the Company or any Restricted Subsidiary (other than a Newly Acquired
Subsidiary) shall commence a voluntary case or other proceeding seeking
rehabilitation, dissolution, conservation, liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;
 
(h) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary (other than a Newly Acquired Subsidiary)
seeking rehabilitation, dissolution, conservation, liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 60 days; or an order for relief shall be entered against the
Company or any such Restricted Subsidiary under the federal bankruptcy laws as
now or hereafter in effect; or any governmental body, agency or official shall
apply for, or commence a case or other proceeding to seek, an order for the
rehabilitation, conservation, dissolution or other liquidation of the Company or
any such Restricted Subsidiary or of the assets or any substantial part thereof
of the Company or any such Restricted Subsidiary or any other similar remedy;
 
(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c) (5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $50,000,000;
 
 
Credit Agreement

- 25 -

--------------------------------------------------------------------------------


 
 
(j) a judgment or order for the payment of money in excess of the greater of (i)
$100,000,000 or (ii) 3% of the consolidated shareholders' equity of the Company
and its Consolidated Subsidiaries (after (without duplication) the actual
amounts of insurance recoveries, offsets and contributions received and amounts
thereof not yet received but which the insurer thereon has acknowledged in
writing its obligation to pay) shall be rendered against the Company or any
Restricted Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of 90 days after entry of such judgment (and, for purposes
of this clause, a judgment shall be stayed if, among other things, an appeal is
timely filed and such judgment cannot be enforced);
 
(k) (i) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 20% or more of the
outstanding shares of common stock of the Company; or (ii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (x) nominated by the board of directors of
the Company or (y) appointed by directors so nominated.
 
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take either or both of the following actions, at
the same or different times: (i) terminate the Commitments and they shall
thereupon terminate, and (ii) declare the Loans then outstanding (together with
accrued interest thereon) to be, and the Loans (together with accrued interest
thereon) shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; provided that in the case of any of the Events of
Default specified in clause (g) or (h) above with respect to the Company,
without any notice to the Company or any other act by the Administrative Agent
or the Banks, the Commitments shall thereupon terminate and the Loans (together
with accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company.
 
SECTION 6.02. Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.
 
SECTION 7.02. Agent's Fee. The Company shall pay to the Administrative Agent for
its own account fees, if any, in the amounts and at the times previously agreed
upon between the Company and the Administrative Agent.
 
SECTION 7.03. Agent and Affiliates. JPMCB shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and JPMCB
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
 
SECTION 7.04. Action by Agent. The obligations of the Administrative Agent
hereunder are only those expressly set forth herein. The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Banks. Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI. The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by the Company to the Administrative Agent
at such time, but is voluntarily furnished by the Company to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).
 
SECTION 7.05. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
 
SECTION 7.06. Liability of Agent. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Bank. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible to any Bank for or have any duty to any Bank to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith; (v) the existence or
possible existence of any Default; (vi) the financial condition of the Company
or any of its Subsidiaries; or (vii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex or similar writing) believed by it in good faith to be genuine or to be
signed by the proper party or parties.
 
 
Credit Agreement

- 26 -

--------------------------------------------------------------------------------


 
 
SECTION 7.07. Indemnification. Each Bank shall, ratably in accordance with its
initial Commitment, indemnify the Administrative Agent (to the extent not
reimbursed by the Company) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from the Administrative Agent's gross negligence or willful misconduct) that the
Administrative Agent may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent hereunder. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks pro rata against any and all liability, cost and expense that it may incur
by reason of taking or continuing to take any such action.
 
SECTION 7.08. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
SECTION 7.09. Successor Agent. The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be satisfactory
to the Company, provided that no Default is continuing. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $100,000,000 and (unless a Default has occurred and is
continuing) shall otherwise be subject to the consent of the Company, which
consent shall not be unreasonably withheld. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
 
 
Credit Agreement

- 27 -

--------------------------------------------------------------------------------


 
SECTION 7.10. Delegation to Affiliates. The Company and the Banks agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate's directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles VII and IX.
 
SECTION 7.11. Lead Arrangers and Other Agents. Notwithstanding anything herein
to the contrary, each Joint Lead Arranger and Joint Bookrunner and the
Syndication Agent listed on the cover page of this Agreement shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
in its capacity as such, except in its respective capacity, if any, as a Bank.
 
ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Rate
Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period, or
 
(b) the Required Banks advise the Administrative Agent that the LIBO Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,
 
the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended. Unless
the Company notifies the Administrative Agent at least two Domestic Business
Days before the date of any Euro-Dollar Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.
 
SECTION 8.02. Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank to make, continue, maintain or fund its Euro-Dollar
Loans and such Bank shall so notify the Administrative Agent, the Administrative
Agent shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Loans shall be suspended. Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Loans to maturity and shall so specify in such notice, the Company shall
immediately prepay in full the then outstanding principal amount of each such
Euro-Dollar Loan, together with accrued interest thereon. Concurrently with
prepaying each such Euro-Dollar Loan, the Company shall borrow a Base Rate Loan
in an equal principal amount from such Bank (on which interest and principal
shall be payable contemporaneously with the related Euro-Dollar Loans of the
other Banks), and such Bank shall make such a Base Rate Loan.
 
 
Credit Agreement

- 28 -

--------------------------------------------------------------------------------


 
SECTION 8.03. Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) or the London interbank market any other
condition affecting its Euro-Dollar Loans, its Notes or its obligation to make
Euro-Dollar Loans and the result of any of the foregoing is to increase the cost
to such Bank (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Company shall pay to such Bank such additional amount
or amounts as will compensate such Bank for such increased cost or reduction.
 
(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any applicable law, rule or regulation regarding capital adequacy, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank's
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 15 days after
demand by such Bank (with a copy to the Administrative Agent), the Company shall
pay to such Bank such additional amount or amounts as will compensate such Bank
(or its Parent) for such reduction.
 
 
Credit Agreement

- 29 -

--------------------------------------------------------------------------------


 
(c) Each Bank will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. A certificate of any Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder and, in reasonable detail, such Bank's
computation of such amount or amounts, shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
 
SECTION 8.04. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (i)
the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days' prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
 
(a) all Loans which would otherwise be made, or continued, by such Bank as
Euro-Dollar Loans shall be made instead as, or converted into, Base Rate Loans
(on which interest and principal shall be payable contemporaneously with the
related Euro-Dollar Loans of the other Banks), and
 
(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.
 
SECTION 8.05. Taxes. (a) For purposes of this Section, the following terms have
the following meanings:
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
the Company pursuant to this Agreement or under any Note, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on its net income, and franchise or similar taxes imposed
on it, by a jurisdiction under the laws of which such Bank or the Administrative
Agent (as the case may be) is organized or in which its principal executive
office is located or, in the case of each Bank, in which its Applicable Lending
Office is located (all such excluded taxes being hereinafter referred to as
"Domestic Taxes"). If the form provided by a Bank pursuant to Section 8.05(d) at
the time such Bank first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, any United States
interest withholding tax at such rate imposed on payments by the Company under
this Agreement or under any Note shall be excluded from the definition of
"Taxes".
 
 
Credit Agreement

- 30 -

--------------------------------------------------------------------------------


 
 
"Other Taxes" means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.
 
(b) Any and all payments by the Company to or for the account of any Bank or the
Administrative Agent hereunder or under any Note shall be made without deduction
or withholding for any Taxes or Other Taxes; provided that, if the Company shall
be required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company shall make such deductions or withholdings, (iii) the Company shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Company shall promptly
furnish to the Administrative Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof, and,
if such receipt relates to Taxes or Other Taxes in respect of a sum payable to
any Bank, the Administrative Agent shall promptly deliver such original or
certified copy to such Bank.
 
(c) The Company agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section), whether or not correctly or legally imposed, paid by such
Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. In addition, the Company agrees to indemnify each Bank and the
Administrative Agent for all Domestic Taxes of such Bank or the Administrative
Agent (calculated based on a hypothetical basis at the maximum marginal rate for
a corporation) and any liability (including penalties, interest and expenses to
the extent not attributable to the gross negligence or willful misconduct of
each Bank or the Administrative Agent, as the case may be) arising therefrom or
with respect thereto, in each case to the extent that such Domestic Taxes result
from any payment or indemnification pursuant to this Section for any taxes
imposed by any jurisdiction for which the Company is responsible under Sections
8.05(a), (b) or (c). This indemnification shall be paid within 30 days after
such Bank or Agent, as the case may be, makes demand therefor.
 
(d) At least five Domestic Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Bank, each Bank
that is not incorporated under the laws of the United States of America or a
state thereof agrees that it will deliver to each of the Company and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Bank is
entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes. Each Bank
which so delivers a Form W-8BEN or W-8ECI further undertakes to deliver to each
of the Company and the Administrative Agent two additional copies of such form
(or successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Company or the
Administrative Agent, in each case certifying that such Bank is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Company and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
 
 
Credit Agreement

- 31 -

--------------------------------------------------------------------------------


 
(e) For any period with respect to which a Bank has failed to provide the
Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax; provided
that if a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Company shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such Taxes.
 
(f) If the Company is required to pay additional amounts to or for the account
of any Bank pursuant to this Section as a result of a change of law occurring
after the date hereof, then such Bank, at the request of the Company, will
change the jurisdiction of its Applicable Lending Office if, in the sole
judgment of such Bank, such change (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Bank.
 
(g) Each Bank and the Administrative Agent shall, at the request of the Company,
use reasonable efforts (consistent with applicable legal and regulatory
restrictions) to file any certificate or document requested by the Company if
the making of such a filing would avoid the need for or reduce the amount of any
such additional amounts payable to or for the account of such Bank or the
Administrative Agent (as the case may be) pursuant to this Section which may
thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent.
 
 
Credit Agreement

- 32 -

--------------------------------------------------------------------------------


 
(h) Notwithstanding the foregoing, nothing in this Section shall interfere with
the rights of any Bank to conduct its fiscal or tax affairs in such manner as it
deems fit.
 
SECTION 8.06. Regulation D Compensation. For so long as any Bank maintains
reserves against "Eurocurrency liabilities" (or any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of such Bank to United
States residents), and as a result the cost to such Bank of making or
maintaining its Euro-Dollar Loans is increased, then such Bank may require the
Company to pay, contemporaneously with each payment of interest on the
Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of such
Bank at a rate per annum up to but not exceeding the excess of (i) (A) the
applicable LIBO Rate divided by (B) one minus the Euro-Dollar Reserve Percentage
over (ii) the applicable LIBO Rate. Any Bank wishing to require payment of such
additional interest (x) shall so notify the Company and the Administrative
Agent, in which case such additional interest on the Euro-Dollar Loans of such
Bank shall be payable to such Bank at the place indicated in such notice with
respect to each Interest Period commencing at least three Euro-Dollar Business
Days after the giving of such notice and (y) shall furnish to the Company at
least five Euro-Dollar Business Days prior to each date on which interest is
payable on the Euro-Dollar Loans an officer's certificate setting forth the
amount to which such Bank is then entitled under this Section (which shall be
consistent with such Bank's good faith estimate of the level at which the
related reserves are maintained by it). Each such certificate shall be
accompanied by such information as the Company may reasonably request as to the
computation set forth therein.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission or similar writing, or by electronic communication, if arrangements
for doing so have been approved by such party) and shall be given to such party:
(x) in the case of the Company or the Administrative Agent, at its address or
telex or telecopier number set forth on its respective signature page hereof,
(y) in the case of any Bank, at its address or telex or telecopier number set
forth in its Administrative Questionnaire or (z) in the case of any party, such
other address or telex or telecopier number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (i) if given by telex,
when such telex is transmitted to the telex number specified in this Section and
the appropriate answerback is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid and return receipt requested, (iii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iv) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.
 
 
Credit Agreement

- 33 -

--------------------------------------------------------------------------------


 
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
SECTION 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 9.03. Expenses; Indemnification; Non-Liability of Banks. (a) The Company
shall pay (i) all out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including fees and
disbursements of counsel including costs allocated to in-house counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom.
 
(b) The Company agrees to indemnify the Administrative Agent and each Bank,
their Affiliates and the respective directors, officers, agents, advisors and
employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel and costs of settlement, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction or for the breach by such
Indemnitee of its obligations hereunder.
 
SECTION 9.04. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Company other than its
indebtedness under the Notes. The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.
 
 
Credit Agreement

- 34 -

--------------------------------------------------------------------------------


 
SECTION 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Banks or by the
Administrative Agent (with the consent of the Required Banks) (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that the consent of each Bank affected thereby
shall be required with respect to any amendment, waiver or modification that (i)
increases the amount or extends the expiry date of the Commitment of any Bank or
subjects any Bank to any additional obligation, (ii) reduces the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpones the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder, or (iv) alters the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Banks; and provided, further, that the consent of 100% of the Banks shall be
required with respect to any change in the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement.
 
SECTION 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that the Company may not
assign or otherwise transfer any of its rights or obligations under this
Agreement, without the prior written consent of the Banks.
 
(b) Any Bank may at any time grant to one or more banks or other institutions
(each a "Participant") participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Company and the
Administrative Agent, such Bank shall remain solely responsible for the
performance of its obligations hereunder, and the Company and the Administrative
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations under this Agreement. Any agreement
pursuant to which any Bank may grant such a participating interest shall provide
that such Bank shall retain the sole right and responsibility to enforce the
obligations of the Company hereunder including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii) or (iv) of Section 9.05 without the consent
of the Participant. The Company agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article VIII with respect to its participating interest. An assignment or other
transfer which is not permitted by subsection (c) or (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).
 
 
 
Credit Agreement

- 35 -

--------------------------------------------------------------------------------


 
(c) Any Bank may at any time assign to one or more banks or other financial
institutions (each an "Assignee") all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption executed by such Assignee and such transferor Bank, with (and subject
to) the consent of the Company, which shall not be unreasonably withheld, and
the Administrative Agent, which shall not be unreasonably withheld; provided
that (i) if an Assignee is an Affiliate of any Bank or was a Bank immediately
prior to such assignment, no such consent of the Company shall be required and
(ii) if an Assignee was a Bank immediately prior to such assignment, no such
consent of the Administrative Agent shall be required; provided, further, that
if an Event of Default occurs and is continuing under Section 6.01(a), 6.01(g)
or 6.01(h) with respect to the Company, no such consent of the Company shall be
required; and provided, further, that any such assignment (other than an
assignment to another Bank or to an Affiliate of any Bank or an assignment of
the entire remaining amount of the transferor Bank's Commitment and outstanding
Loans shall be in an amount that is at least $5,000,000 unless otherwise agreed
by the Company and the Administrative Agent. Upon execution and delivery of such
Assignment and Assumption and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and the transferor Bank shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. In connection with any such assignment,
the transferor Bank or Assignee shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to the Company and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.05(d).
 
(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Notes to any Person to secure obligations of such Bank,
including, without limitation, to one or more of the Federal Reserve Banks which
comprise the Federal Reserve System. No such assignment shall release the
transferor Bank from its obligations hereunder.
 
(e) No Assignee, Participant or other transferee of any Bank's rights shall be
entitled to receive any greater payment under Sections 8.03, 8.05 or 8.06 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Company's prior written
consent or by reason of the provisions of Sections 8.02, 8.03 or 8.05 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or (ii) at a time when the circumstances giving rise to such
greater payment did not exist.
 
(f) The Administrative Agent and the Company may, for all purposes of this
Agreement, treat any Bank as the holder of any Note drawn to its order (and
owner of the Loans evidenced thereby) until written notice of assignment,
participation or other transfer shall have been received by them.
 
 
Credit Agreement

- 36 -

--------------------------------------------------------------------------------


 
SECTION 9.07. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
"margin stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 9.08. New York Law. This Agreement and each Note shall be governed by
and construed in accordance with the laws of the State of New York.
 
SECTION 9.09. Judicial Proceedings. (a) Submission to Jurisdiction. The Company
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement, the Notes or the transactions contemplated hereby.
The Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
 
(b) No Limitation on Service or Suit. Nothing in this Section shall affect the
right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Bank to bring proceedings against the Company in the courts of any jurisdiction
or jurisdictions.
 
SECTION 9.10. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
SECTION 9.11. Confidentiality. The Administrative Agent and each Bank agree that
they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
its Notes), any written or oral information provided under this Agreement by or
on behalf of the Company (hereinafter collectively called "Confidential
Information"), subject to the Administrative Agent's and each Bank's (a)
obligation to disclose any such Confidential Information pursuant to a request
or order under applicable laws and regulations or pursuant to a subpoena or
other legal process, (b) right to disclose any such Confidential Information to
its bank examiners, auditors, counsel and other professional advisors and to
other Banks and to its subsidiaries and Affiliates and the subsidiaries and
Affiliates of its holding company, provided that the Administrative Agent or
such Bank, as the case may be, shall cause each such subsidiary or Affiliate to
maintain the Confidential Information on the same terms as the terms provided
herein, (c) right to disclose any such Confidential Information in connection
with any litigation or dispute involving the Banks and the Company or any of its
Subsidiaries and Affiliates and (d) right to provide such information to
participants, prospective participants or prospective assignees pursuant to
Section 9.06 if prior thereto such participant, prospective participant or
prospective assignee agrees in writing to maintain the confidentiality of such
information on terms substantially similar to those of this Section as if it
were a "Bank" party hereto. Notwithstanding the foregoing, any such information
supplied to a Bank, participant, prospective participant or prospective assignee
under this Agreement shall cease to be Confidential Information if it is or
becomes known to such Person by other than unauthorized disclosure, or if it is,
at the time of disclosure, or becomes a matter of public knowledge.
 
 
Credit Agreement

- 37 -

--------------------------------------------------------------------------------


 
SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 9.13. USA PATRIOT Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Bank may be required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank to identify the Company in accordance with such Act.
 







 
Credit Agreement

- 38 -

--------------------------------------------------------------------------------



 


SCHEDULE I


Commitments
(As of December 23, 2005)




Bank
Commitment ($)
JPMorgan Chase Bank, N.A.
240,000,000
Citicorp North America Inc.
240,000,000
Goldman Sachs Credit Partners L.P.
430,000,000
Lehman Brothers Bank, FSB
430,000,000
Bank of America, N.A.
240,000,000
Merrill Lynch Bank USA
240,000,000
UBS Loan Finance LLC
240,000,000
Wachovia Bank, National Association
240,000,000
TOTAL COMMITMENTS
 
$2,300,000,000
 




Schedule I (Commitments)
 


--------------------------------------------------------------------------------

- -
 


Schedule II
 
List of Restricted Subsidiaries


 
Lincoln National Life Insurance Company
 


 



Schedule II (Restricted Subsidiaries)
 


--------------------------------------------------------------------------------



 




 